Title: John Quincy Adams to William Cranch, 6 February 1786
From: Adams, John Quincy
To: Cranch, William


     
      My dear Friend
      Haverhill Feby: 6. 1786
     
     Although I have been writing a long Letter to Charles, I still must find something to say to you, as I believe, I am in your debt. I hope however you will not stand upon ceremonies, but write whenever you can. Your benevolence will induce you to take the will for the deed, if I am not quite so punctual, as I should wish to be. I have just this moment shook hands with one Mr. Xenophon, that put out a book once, consarning history. I have finished four books, and shall therefore have nothing more to do with him here. I got through the first book of the Iliad, three or four days, after you left us, and shall attempt the second, tomorrow, I wish you would inform me exactly where you are, and where you suppose, you may be at the end of the ensuing Quarter. I think you said you had just begun the sixth book, do you think, you shall more than go through it? If not I hope to be up with you, by that time. But above all, be kind enough to remember, and enquire of Mr: Williams, whether he begins his Lecture, in March, or not till the end of the spring Vacancy.
     Sister Eliza came from Master White’s last Thursday, and we shall now be favoured with her Company, during the remainder of her stay here; our friend Leonard, will carry you a letter from her.
     The nearer we approach to any thing we desire, the greater is our impatience, to obtain it. I think more and more every day of being with you, and am pleased to see the time continually shortening. I had almost said like a certain gentleman expert in similies, that to be with you is as necessary to my Nature as a ——.
     On Wednesday the 15th: day of February, of the current year 1786, do you William Cranch, between the hours of 8 and 10, in the Evening, write me a Letter, in which you will in a rational, Philosiphical, and Mathematical, (ay and a Logical) manner, prove that the green ends of asparagus, were designed by Nature, to be eat by man; and mind, upon what foundation your System shall stand, for as I mean to oppose it, with all the zeal, that the importance of the matter requires; I shall take every possible advantage, to support my plan: which is that the white ends were designed by nature for the food of man. However if you are of my opinion, I would not force you to maintain the Contrary; because I always stand up for Liberty of Conscience, and I exhort you, in the discussion of this Question, to be cool; because, violence never can do good to any System, upon a contested point. I might enlarge upon this subject, but will wait for your answer, first.
     I intend to fill this page, before I close this Sentimental, poetical, and affecting Letter of mine, and I have been rubbing my skull to bring something out of it; but it tells me, it has nothing to say, and that I must e’en close the Letter, as I have carried it on, without the help of the brain.
     You will write back by the first opportunity, and tell me how all the folks in Braintree &c do; and especially, that sweet gentleman, who expressed so much indignation, to think a youth who had made the tour of Europe, should study closely after returning.
     Have you look’d into that piece of Poetry put out some time ago by one Cleanthes. If you have let us hear how he talks in English. Thy loving friend
     
      J Q A
     
    